Appeal by employer and insurance carrier from award of death benefits in favor of the minor children of Abraham Nesofsky, deceased employee, made by the State Industrial Board under the Workmen’s Compensation Law. Nesofsky was employed as'a tailor. On a Sunday morning he was instructed by his foreman to see a fellow-employee who was sick and find out when she would return to work. He had on previous occasions, under instructions from his employer, called upon the same fellow-employee to ascertain her condition. That Sunday evening after malting the call and while leaving the residence of the fellow-employee he fell down stairs and died of the injuries thus sustained. The Industrial Board has found that these injuries arose out of and in the course of his employment and that he sustained them while acting in the interest of his employer and in the furtherance of his employer’s business. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss and Heffernan, JJ., concur; Rhodes and McNamee, JJ., dissent, and vote to reverse the award and to dismiss the claim.